24 U.S. 417 (____)
11 Wheat. 417
The UNITED STATES
v.
KELLY and Others.
Supreme Court of United States.

*418 The cause was submitted without argument by the Attorney General for the United States, no counsel appearing for the prisoners.
Mr. Justice WASHINGTON delivered the opinion of the Court.
This case comes before the Court upon a certificate of a division of opinion of the Judges of the Circuit Court for the eastern district of Pennsylvania, upon the following point assigned by the defendants as a reason in arrest of judgment, viz. "that the act of Congress does not define the offence of endeavouring to make a revolt, and it is not competent to the Court to give a judicial definition of an offence heretofore unknown."
This Court is of opinion, that although the act of Congress does not define this offence, it is, nevertheless, competent to the Court to give a judicial definition of it. We think, that the offence consists in the endeavour of the crew of a vessel, or any one or more of them, to overthrow the legitimate authority of her commander, with intent to remove him from his command, or against his will to take possession of *419 the vessel by assuming the government and navigation of her, or by transferring their obedience from the lawful commander to some other person.
Certificate accordingly.